Citation Nr: 0111035	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  94-15 042 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a deviated nasal 
septum with chronic sinus congestion, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and brother


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1992 and August 1993 rating decisions. 
By the latter rating decision the disability rating for 
chronic lumbar strain with herniated nucleus pulposus at L4-5 
was increased from a 10 percent to a 20 percent rating.  
Also, the veteran has been afforded a 10 percent disability 
rating for residuals of a deviated nasal septum with chronic 
sinus congestion.  In the Board's August 1996 decision, the 
disability ratings were confirmed and continued.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court).  The Court adopted 
the joint motion to vacate and remand the Board's 1996 
decision.  

The deficiencies in the Board's decision were in essence:  1) 
failure to obtain records from the Social Security 
Administration (SSA); and 2) failure to address the issue of 
TDIU.  The Court issued its order in January 1998.  

Thereafter, in July 1998, the Board remanded the case to the 
RO for the purpose of getting records from SSA, additional 
medical records, and current VA examinations.  SSA records 
were associated with the veteran's claims folder in September 
1998.  The veteran submitted names and addresses, and 
authorization to obtain records, concerning several 
providers.  The RO has obtained the majority of these 
records, and has notified the veteran of the records that it 
was unable to acquire.  Moreover, since the July 1998, the 
veteran has had VA examinations of his spine and nose in both 
September 1998 and June 2000.  

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
the instant case, another remand is not necessary to insure 
compliance with the Board's July 1998 remand order, as all 
requested development has been accomplished to the extent 
possible.  

The Board notes that the RO denied the claimed TDIU rating in 
March 2000, and the veteran was so notified by letter dated 
March 30, 2000.  He filed a notice of disagreement (NOD) in 
April 2000, and the RO issued a statement of the case (SOC).  
The file was transferred to the Board in December 2000; the 
record now before the Board does not contain a substantive 
appeal concerning this issue.  Consequently, this matter is 
not now before the Board on appeal.

Similarly, the Board also notes that the RO denied claims for 
service connection for a cervical spine disability and 
bilateral knee disability in May 2000, and the veteran was so 
informed by a letter dated May 22, 2000.  The veteran filed a 
NOD in August 2000, and the RO issued an SOC concerning these 
two issues in September 2000.  The record now before the 
Board does not contain a substantive appeal concerning these 
service-connection issues.  Consequently, these matters are 
also not now before the Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's lumbar spine disability, characterized as 
lumbar strain with degenerative disc disease, is productive 
of joint space narrowing, pain on motion and no more than 
moderate intervertebral disc syndrome.  

3.  A deviated nasal septum with sinus congestion is not 
productive of ozena, anosmia or obstruction of greater than 
50 percent of the nasal passage.  

CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for low back 
disability have been satisfied.  38 U.S.C.A. §§ 1155, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.71a, Codes 5293, 5295 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of a deviated nasal septum with 
sinus congestion have not been satisfied.  38 U.S.C.A. 
§§ 1155, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.97, Codes 6502 and 6522 (2000); 4.97, 
Codes 6501, 6502 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for a back disability, classified as chronic lumbar strain in 
a rating decision, dated in December 1990.  By the same 
rating decision, service connection was established for a 
deviated nasal septum, the result of a nasal fracture.  


Lumbar Spine Disability

Service connection was established for chronic lumbar strain 
in a June 1990 rating decision, which assigned a 10 percent 
rating under Diagnostic Code 5295 from October 1989.  In an 
August 1993 rating decision, the disability rating was 
increased from a 10 percent to a 20 percent rating, under the 
provisions of 38 C.F.R. § 4.71a, Codes 5293-5295, and the 
back disability was reclassified as chronic lumbar strain 
with herniated nucleus pulposus at L4-5.  This is the 
veteran's current rating.  

A 20 percent is applicable for intervertebral disc syndrome, 
manifested by moderate disablement with recurrent attacks.  
The next higher evaluation of 40 percent requires severe 
recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  A 60 percent rating is 
assigned when the disability is pronounced; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc; little intermittent relief.  

In addition, I note that 38 C.F.R. § 4.71a, Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  VAOPGCPREC 36-97 (December 12, 1997).  A separate 
evaluation for compensable limitation of motion is therefore 
not appropriate in this case as the manifestations are not 
separate and distinct conditions but duplicative or 
overlapping.  As such the assignment of a separate 10 percent 
rating is contrary to the rules prohibiting pyramiding, 
embodied in 38 C.F.R. § 4.14.  See Esteban v. Derwinski, 6 
Vet .App. 259, 262 (1994).  

The veteran's clinical record does not support a finding that 
his current disability picture is productive of severe 
recurring attacks of intervertebral disc syndrome.  
Similarly, the evidence does not demonstrate persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  Accordingly a higher evaluation 
is not warranted on this basis.  

However, the veteran also has been rated under provisions 
pertaining to lumbar strain.  A 20 percent rating is 
warranted for lumbar strain, manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral in a standing position.  The next higher 
evaluation of 40 percent requires severe symptoms with 
listing of the whole spine to the opposite, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.  

The report of the March 1995 magnetic imaging of the lumbar 
spine shows that the veteran had some loss of disc height at 
L1-S1, mild degenerative changes of the facet joints 
bilaterally at the lower 3 lumbar levels, mild degree of 
foraminal stenosis bilaterally, mild degree of inferior 
foraminal narrowing bilaterally at L5-S1 primarily secondary 
to some loss of disc height in combination with mild disc 
degenerative changes.  

"Stenosis" is narrowing or stricture of a duct or canal.  
Dorland's Illustrated Medical Dictionary, 1576 (28th ed. 
1994).  Subsequent reports of evaluation and treatment 
confirm the presence of joint space narrowing.  For instance, 
the July 1996 report of private treatment from E. A. Melvin, 
Jr., M.D., contains a diagnosis of spinal stenosis at L4-L5.  
The report of magnetic resonance imaging in January 1998 
confirms the presence of mild narrowing of the left neural 
foramen inferiorly, although no central narrowing was 
demonstrated.  In addition, the report of the September 1998 
VA examination shows that the veteran had mild osteophyte 
formation.  These findings more nearly approximate the 
criteria for an evaluation of 40 percent, under the 
provisions of 38 C.F.R. §§ 4.7, 4.71a, Code 5295.  This is 
the maximum schedular rating provided under that diagnostic 
code.  

However, the veteran has not demonstrated the functional loss 
due to pain that would be equivalent to an evaluation in 
excess of the current schedular 40 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 
(1995).  Although marked pain behavior was noted on the 
report of the April 1994 VA hospital admission, pain to this 
degree was not confirmed on more recent VA examinations.  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing to a degree that would 
warrant the assignment of a higher rating.  In view of the 
foregoing, the preponderance of the evidence is against an 
evaluation in excess of 40 percent.  

Deviated Nasal Septum.  

The veteran has a history of sustaining a fractured nose in a 
failed parachute jump in service.  At that time, he underwent 
a septorhinoplasty.  The veteran apparently underwent a 
second procedure in 1990.  In addition, his treatment records 
show that he fell in April 1998 and injured his nose.  Those 
records indicated that the veteran sustained an undisplaced 
fracture as a result of that incident.  

Service connection has been established for postoperative 
residuals of a deviated nasal septum with chronic sinus 
congestion that has been assigned a 10 percent rating under 
the provisions of 38 C.F.R. § 4.97, Codes 6501-6502.  This is 
the veteran's current rating.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating respiratory disorders were amended 
effective October 7, 1996.  62 Fed.Reg. 61 Fed.Reg. 46720-
46731 (Sept. 5, 1996), codified at 8 C.F.R. § 4.97.  

In Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VA O.G.C. Prec 11-97.  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.  

I note in addition that the VA O.G.C. Prec. Op. No. 3-2000 
(April 10, 2000) addresses the subject of retroactive 
applicability of revised rating schedule criteria to 
increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3)  the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id. 

According to the provisions in effect prior to the 1996 
changes, a 10 percent rating is applicable for traumatic 
nasal septum deviation with marked interference with 
breathing space.  This was the highest schedular evaluation 
afforded for nasal septum deviation.  38 C.F.R. § 4.97, Code 
6502 (1996).  Under the criteria in effect since the 1996 
changes, the maximum rate of 10 percent is provided for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction one side.  38 C.F.R. § 4.97, Code 6502 (2000).  
As the veteran's current rating is the maximum rate provided 
by law in both the old and amended version of the regulation, 
neither provision pertaining to nasal septum deviation is 
more advantageous than the other to the veteran.  

However, the veteran has also been rated under the provisions 
of 38 C.F.R. § 4.97, Code 6501 that pertains to chronic 
atrophic rhinitis.  Under the criteria in effect prior to 
1996, a 10 percent rating requires moderate atrophy of the 
intranasal structure, and moderate secretion.  The next 
higher evaluation of 30 percent requires moderated crusting 
and ozena with atrophic changes.  The maximum rating of 50 
percent requires massive crusting and marked ozena, with 
anosmia.  38 C.F.R. § 4.97, Code 6501 (1996).  "Ozena" is 
defined as an atrophic rhinitis marked by a thick 
mucopurulent discharge, mucosal crusting and fetor.  
Dorland's Illustrated Medical Dictionary, 1211 (28th ed 
1981).  "Anosmia" is defined as an absence of the sense of 
smell.  Dorland's Illustrated Medical Dictionary, 89 (28th ed 
1981).  

Under the amended version, Diagnostic Code 6501 was 
eliminated.  However, allergic and vasomotor rhinitis rated 
under diagnostic 6522, seem to be similar to the veteran's 
current disability picture.  In fact, recent reports of 
record contain the diagnosis of allergic rhinitis.  Under 
Diagnostic Code 6522 an evaluation of 10 percent is provided 
in the absence of polyps, but with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  The next higher evaluation of 30 
percent requires polyps.  

When examined by VA in September 1998, the veteran reported 
having some interference with his breathing most of the time.  
In addition, he stated that he had anterior and posterior 
purulent discharge that was primarily greenish.  On 
examination, the veteran showed external deviation of the 
nose to the left.  However, it was noted that that the septum 
was predominantly mid-line. Photographs included in the 
claims folder confirm this assessment.  In addition, the 
examiner noted that there was some bogginess to the mucosa, 
and a minimal amount of clear rhinorrhea.  At the June 2000 
VA examination, the veteran's external deformity and 
posterior deviation of the septum which is nonobstructive.  
There was no purulent discharge noted; however, the 
oropharynx was remarkable for postnasal drip.  

These findings are not consistent with a higher rating under 
either version of 38 C.F.R. § 4.97.  The veteran has not 
shown crusting ozena or anosmia that would satisfy the 
criteria for higher ratings under the old criteria.  
Likewise, the veteran has not demonstrated the type of 
obstruction of the nasal passages that would warrant a higher 
or a separate compensable rating under the revised rating.  
In view of the foregoing, the preponderance of the evidence 
is against the claim for an increased shedular rating for 
postoperative residuals of a deviated nasal septum with sinus 
congestion.  

The veteran's representative has suggested that a higher 
rating is warranted under the revised rating criteria at 
Diagnostic Codes 6510-6514.  Under this General Rating 
Formula for Sinusitis, a 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A 30 percent rating is 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
rating is assigned for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting,  A 
noncompensable rating is assigned for sinusitis detected by 
X-ray only.

Although it is asserted that the September 1998 VA 
examination report supports the assignment of a 50 percent 
rating under these criteria, the Board concludes that it does 
not.  Although the veteran has, indeed, had surgery involving 
the nose, he has not had surgery for sinusitis.  Moreover, 
the record does not demonstrate the presence of "near 
constant" sinusitis.  Remarkably, at the September 1998 VA 
examination, there was no pain and tenderness of an affected 
sinus, purulent discharge or crusting.  These examination 
findings are supported by the clinical evidence of record, 
which also does not record either incapacitating episodes of 
sinusitis, i.e., one requiring bed rest and treatment by a 
physician, or even three to six non-incapacitating episodes 
per year with purulence or crusting - although there have 
been notations of pain - much less "near constant" 
sinusitis characterized by the required findings, such as 
purulent discharge or crusting.  Consequently, the Board 
concludes that neither a separate, compensable rating nor a 
higher rating under the General Rating Formula for Sinusitis 
is supported by the record.

In Floyd v. Brown, 9 Vet. App. 88 (1996), Court held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1996) in the first 
instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  

With respect to the low back disability the report of the 
June 2000 VA examination shows that the veteran had 
limitation of activity as far as his walking, standing and 
driving.  The examiner noted, in addition, that the veteran 
was not unemployable because of his back, but did have 
limitation of activities.  In particular, it was noted that 
the veteran could not accomplish prolonged walking for more 
than an hour, standing for more than a half hour to an hour 
in one position or sitting in one position for more than an 
hour.  What is implicit in these findings is the notion that 
the veteran could extend his ability to function if allowed 
to change his position.  Thus, there is no indication that 
his back disability markedly interferes with his ability to 
work.  Moreover, he has not required frequent 
hospitalizations or extensive treatment that would require 
extended absences from the workplace.  

With respect to the upper respiratory complaints, at the 
September 1998 VA examination, the veteran complained of 
recurrent sinus infection every 2 to 3 weeks.  At the June 
2000 VA examination, he reported he was attending the VA 
allergy clinic about once a month, about when he became 
symptomatic.  Nonetheless, the veteran has not shown that he 
has required frequent hospitalizations for his service-
connected residuals of a deviated nasal septum.  In addition, 
there is no indication that that condition is productive of 
marked interference with his employment.  

The veteran is advised that evaluations of 40 and 10 percent 
are, themselves, a recognition of the type of impairment 
demonstrated by the low back disability and the residuals of 
a deviated nasal septum, respectively.  In view of the 
foregoing, consideration of an extraschedular rating is not 
warranted.  


ORDER

A 40 percent rating for service-connected low back disability 
is warranted, subject to regulations applicable to the 
payment of monetary awards.  

A evaluation in excess of 10 percent for residuals of a 
deviated nasal septum with sinus congestion is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

